This is a claim by the Missouri Pacific Eailroad Company, a foreign corporation, to recover from the State of Illinois, sixty-two hundred dollars ($6,200.00) paid as a fee or franchise tax for permission from the Public Utilities Commission to issue $6,200,000.00 of bonds of its railway company, under section 31 of the Public Utilities Act (Hurd's Statutes, 1917, page 2288). The permission to issue said bonds was granted on condition that claimant pay to the State Treasury the sum of $6,200.00. Claimant paid said amount under protest in order to receive the authority from said Commission, and then appealed' from that part of the order of the Commission requiring it to pay said fee, to the Circuit Court of Sangamon County, which sustained the Commission, and claimant then appealed to the Supreme Court of this State, which reversed the decision of the Circuit Court and the Commission, in an opinion rendered on April 21st, 1920, in which - opinion it- declares that said fee was unlawfully collected and declares said Section 31 void when applied to a foreign corporation. The Attorney General has entered his appearance admitting the liability of the State, for said amount of $6,200.00, and under the decision of the Supreme Court in said case, it is clear that claimant is entitled to a-refund of said sum of $6,200.00 with interest from March 19, 1919. Claimant is therefore awarded the sum of $6,200.00 with interest thereon at five per cent per annum from March 19, 1919, to date of payment.